            Case 3:20-cv-06761-EMC Document 60 Filed 01/04/21 Page 1 of 5


1    GIBSON, DUNN & CRUTCHER LLP                      XAVIER BECERRA
     AVI WEITZMAN, pro hac vice                       Attorney General of California
2    aweitzman@gibsondunn.com                         THOMAS S. PATTERSON
3    LEE R. CRAIN, pro hac vice                       Senior Assistant Attorney General
     LIESEL SCHAPIRA, pro hac vice                    MARK R. BECKINGTON
4    KAYLIE SPRINGER, pro hac vice                    Supervising Deputy Attorney General
     200 Park Avenue                                  R. MATTHEW WISE, SBN 238485
5    New York, NY 10166-0193                          Matthew.Wise@doj.ca.gov
     Telephone: (212) 351-4000                        Deputy Attorney General
6    Facsimile: (212) 351-4035
7    VIVEK GOPALAN, SBN 296156                        1300 I Street, Suite 125
     VGopalan@gibsondunn.com                          P.O. Box 944255
8    555 Mission Street, Suite 3000                   Sacramento, CA 94244-2550
     San Francisco, CA 94105-0921                     Telephone: (916) 210-6046
9    Telephone: (415) 393-8200                        Facsimile: (916) 324-8835
     Facsimile: (415) 374-8306
10
                                                      Attorneys for Plaintiff State of California, by
11   Attorneys for Plaintiffs Bryan Muehlberger,      and through Attorney General Xavier Becerra
     Frank Blackwell, and Giffords Law Center to
12   Prevent Gun Violence

13                                [Additional Counsel Listed on Next Page]
14

15                                 UNITED STATES DISTRICT COURT

16                              NORTHERN DISTRICT OF CALIFORNIA
17                                       SAN FRANCISCO DIVISION
18

19    STATE OF CALIFORNIA, et al.,                     CIVIL CASE NO.: 3:20-CV-06761-EMC

20                         Plaintiffs,                 PLAINTIFFS’ STATEMENT OF RECENT
                    v.                                 DECISION IN SUPPORT OF PLAINTIFFS’
21                                                     OPPOSITIONS TO ZACHARY FORT,
      BUREAU OF ALCOHOL, TOBACCO,                      FREDERICK BARTON, BLACKHAWK
22
      FIREARMS AND EXPLOSIVES et al.,                  MANUFACTURING GROUP, INC., AND
23                                                     FIREARMS POLICY COALITION, INC.’S
                           Defendants.                 (1) MOTION TO INTERVENE AND (2)
24                                                     MOTION FOR LEAVE
25                                                     Hon. Edward M. Chen
26
                                                       Hearing Date: February 25, 2021
27                                                     Hearing Time: 1:30 p.m.

28
            Case 3:20-cv-06761-EMC Document 60 Filed 01/04/21 Page 2 of 5


1    Additional Counsel
2    GIFFORDS LAW CENTER TO
3    PREVENT GUN VIOLENCE
     HANNAH SHEARER, SBN 292710
4    268 Bush St. # 555
     San Francisco, CA 94104
5    Telephone: (415) 433-2062
     Facsimile: (415) 433-3357
6

7    J. ADAM SKAGGS, pro hac vice
     DAVID M. PUCINO, pro hac vice
8    223 West 38th St. # 90
     New York, NY 10018
9    Telephone: (917) 680-3473
10
     Attorneys for Plaintiffs Bryan Muehlberger,
11   Frank Blackwell, and Giffords Law Center to
     Prevent Gun Violence
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   1
       PLAINTIFFS’ STATEMENT OF RECENT DECISION IN SUPPORT OF PLAINTIFFS’ MOTIONS IN OPPOSITION
        TO APPLICANTS’ MOTION TO INTERVENE AND MOTION FOR LEAVE – CASE NO. 3:20-CV-06761-EMC
           Case 3:20-cv-06761-EMC Document 60 Filed 01/04/21 Page 3 of 5


1    TO THE COURT AND ALL COUNSEL OF RECORD:
2           Pursuant to Local Rule 7-3(d)(2), Plaintiffs respectfully submit this Statement of Recent
3    Decision in Support of: (1) Plaintiffs’ Opposition to Zachary Fort, Frederick Barton, BlackHawk
4    Manufacturing Group, Inc., and Firearms Policy Coalition, Inc.’s (the “Applicants”) Motion to
5    Intervene (Dkt. 24) and (2) Plaintiffs’ Opposition to Applicants’ Motion for Leave to File a Response
6    in Support of Defendants’ Motion to Dismiss (Dkt. 53).
7           On January 2, 2021, the United States District Court for the Southern District of New York
8    entered an order denying the same Applicants’ substantially identical Motion to Intervene in a
9    substantially similar APA challenge. See City of Syracuse, NY, et al., v. Bureau of Alcohol, Tobacco,
10   Firearms and Explosives, et al., No. 1:20-cv-06885-GHW (S.D.N.Y. Jan. 2, 2021), ECF. No. 83. A
11   copy of the court’s order is attached as Exhibit A. Judge Woods’ order addresses the same arguments
12   raised by Applicants in support of their Motion to Intervene in this litigation. The order bears on the
13   issues raised in Applicants’ Motion for Leave as well.
14

15                                                Respectfully submitted,
16

17   Dated: January 4, 2021                       /s Avi Weitzman
18                                                GIBSON, DUNN & CRUTCHER LLP
19                                                AVI WEITZMAN, pro hac vice
                                                  aweitzman@gibsondunn.com
20                                                LEE R. CRAIN, pro hac vice
                                                  LIESEL SCHAPIRA, pro hac vice
21                                                KAYLIE SPRINGER, pro hac vice
                                                  200 Park Avenue
22
                                                  New York, NY 10166-0193
23                                                Telephone: (212) 351-4000
                                                  Facsimile: (212) 351-4035
24
                                                  VIVEK GOPALAN, SBN 296156
25                                                VGopalan@gibsondunn.com
                                                  555 Mission Street, Suite 3000
26
                                                  San Francisco, CA 94105-0921
27
                                                  GIFFORDS LAW CENTER TO
28                                                PREVENT GUN VIOLENCE

                                                       2
        PLAINTIFFS’ STATEMENT OF DECISION IN SUPPORT OF PLAINTIFFS’ MOTIONS IN OPPOSITION TO
         APPLICANTS’ MOTION TO INTERVENE AND MOTION FOR LEAVE – CASE NO. 3:20-CV-06761-EMC
           Case 3:20-cv-06761-EMC Document 60 Filed 01/04/21 Page 4 of 5


1                                          HANNAH SHEARER, SBN 292710
                                           268 Bush St. # 555
2                                          San Francisco, CA 94104
3                                          Telephone: (415) 433-2062
                                           Facsimile: (415) 433-3357
4
                                           J. ADAM SKAGGS, pro hac vice
5                                          DAVID M. PUCINO, pro hac vice forthcoming
                                           223 West 38th St. # 90
6                                          New York, NY 10018
7                                          Telephone: (917) 680-3473

8                                          Attorneys for Plaintiffs Bryan Muehlberger, Frank
                                           Blackwell, Giffords Law Center to Prevent Violence
9

10

11   Dated: January 4, 2021                /s R. Matthew Wise
12
                                           XAVIER BECERRA
13                                         Attorney General of California
                                           THOMAS S. PATTERSON
14                                         Senior Assistant Attorney General
                                           MARK R. BECKINGTON
15                                         Supervising Deputy Attorney General
                                           R. MATTHEW WISE, SBN 238485
16
                                           Matthew.Wise@doj.ca.gov
17                                         Deputy Attorney General

18                                         1300 I Street, Suite 125
                                           P.O. Box 944255
19                                         Sacramento, CA 94244-2550
                                           Telephone: (916) 210-6046
20
                                           Facsimile: (916) 324-8835
21
                                           Attorneys for Plaintiff State of California, by
22                                         and through Attorney General Xavier Becerra
23

24

25

26

27

28

                                                3
       PLAINTIFFS’ STATEMENT OF DECISION IN SUPPORT OF PLAINTIFFS’ MOTIONS IN OPPOSITION TO
        APPLICANTS’ MOTION TO INTERVENE AND MOTION FOR LEAVE – CASE NO. 3:20-CV-06761-EMC
           Case 3:20-cv-06761-EMC Document 60 Filed 01/04/21 Page 5 of 5


1                                      SIGNATURE ATTESTATION
2

3    Pursuant to Local Rule 5-1(i), I hereby attest that concurrence in the filing of the document has been
     obtained from each of the other Signatories.
4

5

6    Dated: January 4, 2021                                 /s/   Avi Weitzman
                                                                  Avi Weitzman
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        4
        PLAINTIFFS’ STATEMENT OF DECISION IN SUPPORT OF PLAINTIFFS’ MOTIONS IN OPPOSITION TO
         APPLICANTS’ MOTION TO INTERVENE AND MOTION FOR LEAVE – CASE NO. 3:20-CV-06761-EMC
